UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Chartwell Small Cap Value Fund (Class A: CWSVX) (Class I: CWSIX) SEMI-ANNUAL REPORT April 30, 2013 Chartwell Small Cap Value Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chartwell Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.chartwellmutualfunds.com Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.5% BASIC MATERIALS – 1.4% Minerals Technologies, Inc. $ COMMUNICATIONS – 4.0% Anixter International, Inc.* Earthlink, Inc. ValueClick, Inc.* Vocus, Inc.* CONSUMER, CYCLICAL – 11.7% Casey's General Stores, Inc. Cato Corp. - Class A G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Jack in the Box, Inc.* Rush Enterprises, Inc. - Class A* Toro Co. United Stationers, Inc. CONSUMER, NON-CYCLICAL – 15.1% Brink's Co. Cardtronics, Inc.* Flowers Foods, Inc. Greatbatch, Inc.* Haemonetics Corp.* Helen of Troy Ltd.* Matthews International Corp. - Class A Monro Muffler Brake, Inc. Sanderson Farms, Inc. TreeHouse Foods, Inc.* ENERGY – 0.9% CARBO Ceramics, Inc. FINANCIAL – 26.6% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Bank of the Ozarks, Inc. BioMed Realty Trust, Inc. - REIT DuPont Fabros Technology, Inc. Education Realty Trust, Inc. - REIT First Financial Bankshares, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT Home Properties, Inc. - REIT 1 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Mid-America Apartment Communities, Inc. - REIT $ PacWest Bancorp PS Business Parks, Inc. - REIT Selective Insurance Group, Inc. Signature Bank* Tower Group, Inc. UMB Financial Corp. Umpqua Holdings Corp. United Bankshares, Inc. INDUSTRIAL – 23.6% Barnes Group, Inc. Blount International, Inc.* Bristow Group, Inc. Calgon Carbon Corp.* CLARCOR, Inc. EnPro Industries, Inc.* Fabrinet* Franklin Electric Co., Inc. GATX Corp. Gulfmark Offshore, Inc. - Class A Kaydon Corp. Koppers Holdings, Inc. Old Dominion Freight Line, Inc.* Plexus Corp.* Zebra Technologies Corp. - Class A* TECHNOLOGY – 6.6% Diodes, Inc.* j2 Global Communications, Inc. Progress Software Corp.* SYKES Enterprises, Inc.* UTILITIES – 6.6% Avista Corp. Black Hills Corp. Cleco Corp. NorthWestern Corp. TOTAL COMMON STOCKS (Cost $8,754,031) 2 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 4.4% Fidelity Institutional Government Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $450,503) TOTAL INVESTMENTS – 100.9% (Cost $9,204,534) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Chartwell Small Cap Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial 26.6% Industrial 23.6% Consumer, Non-cyclical 15.1% Consumer, Cyclical 11.7% Utilities 6.6% Technology 6.6% Communications 4.0% Basic Materials 1.4% Energy 0.9% Total Common Stocks 96.5% Short-Term Investments 4.4% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Chartwell Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) Assets: Investments, at value (cost $9,204,534) $ Receivables: Fund shares sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees - Class A (Note 7) Shareholder Servicing fees - Class A (Note 8) Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $25,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 5 Chartwell Small Cap Value Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) Investment Income: Dividends $ Interest 20 Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Registration fees Fund accounting fees Distribution fees - Class A (Note 7) Custody fees Auditing fees Chief Compliance Officer fees Shareholder reporting fees Legal fees Trustees' fees and expenses Miscellaneous Offering costs Shareholder Servicing fees - Class A (Note 8) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 6 Chartwell Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 (Unaudited) For the Period November 9, 2011* to October 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) ) Class I ) - Net increase in net assets from capital share transactions * Commencement of operations. Class I shares commenced operations on March 16, 2012. 1 Net of redemption fee proceeds of $609 and $3,653, respectively. See accompanying Notes to Financial Statements. 7 Chartwell Small Cap Value Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months For the Period Ended April 30, 2013 November 9, 2011* (Unaudited) to October 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 - 2 Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ $ Total return3 %
